Citation Nr: 1807900	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  17-05 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hand disability.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to December 1957.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2014 RO decision.

The RO previously denied entitlement to service connection for a right hand disability in a June 2011 rating decision; the Veteran was notified of this decision by a letter dated in June 2011. He responded by letter dated in July 2011, asserting that his right hand disability was incurred in service. The Board finds that the Veteran's July 2011 correspondence may be construed as a notice of disagreement, and that the June 2011 rating decision did not become final. 38 U.S.C. § 7105; 38 C.F.R. § 20.201.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's residuals of right hand trauma to include residuals of fracture of the right little finger, status post surgical repair and fixation, is attributable to service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for residuals of right hand trauma to include residuals of fracture of the right little finger, status post surgical repair and fixation, have been met. 38 U.S.C. § 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision.

It appears the Veteran's service treatment records (STRs) were destroyed in a fire at the National Personnel Records Center (NPRC).  See NPRC responses dated in November 2009, June 2010, December 2010, March 2011, and July 2016. Some service personnel records have been obtained, but repeated attempts to obtain his service treatment records have been unavailing. In December 2010, the NPRC stated that there are no available records from the Surgeon General's Office (SGO).
The Veteran has stated that he does not have any service treatment records in his possession. In this instance, the Board finds that further search efforts would be futile. 38 C.F.R. § 3.159(c)(2). 

When service records are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran. See Russo v. Brown, 9 Vet. App. 46 (1996). Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records. See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease). 

Service Connection

The Veteran served on active duty in the U.S. Army from October 1955 to December 1957, and received an undesirable discharge. In a January 2011 administrative determination, the Agency of Original Jurisdiction (AOJ) determined that the Veteran's service was under honorable conditions for VA purposes.

The Veteran filed his original claim of service connection for a right hand disability in September 2009. He asserted that he had right hand trauma and surgery during service in Germany from December 1956 to January 1957, and he was treated with surgery and a cast, and given light duty. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017). Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The nexus element may be fulfilled by (1) a nexus opinion or (2) competent and credible evidence showing that the veteran has experienced frequent and persistent symptoms of the disease since service. 38 U.S.C. § 1154(a); 38 C.F.R. §§ 3.303(a), (d); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such diseases during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A review of the evidence reflects that the Veteran has been diagnosed with a current right hand disability, as demonstrated on VA examination in December 2016.  Consequently, the determinative issue is whether or not this disability is attributable to his military service.

As noted above, the Veteran's service treatment records are unavailable. Service records from the Veteran's unit, the 85th Transportation Company, show that from December 26, 1956 to January 3, 1957 the Veteran was sick and absent from duty, and being treated at U.S. Army Hospital in Bad Cannstatt, for a condition incurred in the line of duty. The nature of the condition is not listed in these records.

In September 2010, the Veteran stated that on December 29, 1956, he underwent surgery for a right hand injury at a U.S. Army hospital in Stuttgart, Germany. He said he was hospitalized for approximately a week, and later had follow-up visits.

A March 2011 VA outpatient treatment record reflects that the Veteran reported that he fractured the little fingers of both hands in 1956.

In an affidavit dated in March 2011, the Veteran's sister stated that she recalled that the Veteran's right hand was broken and treated, including a cast, in Germany during service. She said she was aware of the condition as her mother and family received letters and other mail regarding the injury at that time. She stated that the Veteran had problems throughout his life due to this injury, and that since he had become older, it had worsened, and he had difficulty grasping things or holding a glass without dropping it, and had pain and throbbing in the area of the injury.

VA outpatient treatment records reflect that in January 2013, the Veteran reported that he had an ache in his right wrist with a history of trauma to the area as a teenager. A March 2013 X-ray study showed degenerative changes of the right wrist. In June 2015 the Veteran complained of bilateral wrist pain and tingling in both hands and wrists. A June 2015 X-ray study of the right hand showed degenerative changes. Records reflect that the Veteran also has carpal tunnel syndrome and diabetic neuropathy.

The claims file contains two probative VA medical opinions regarding this claim. One opinion is in favor of the claim and the other is against it.

On VA examination in December 2016, the examiner indicated that the Veteran had a right hand laceration in 1956. The Veteran reported that in 1956, he fractured his right hand when a jack fell on it "and other time he fell on a curve." He underwent wiring and casting, and had postoperative scarring of the right little finger. The examiner stated that he could not find the specifics of the surgical procedure that was performed, but the Veteran reported that wiring and immobilization was used. The Veteran complained of current constant right hand pain. On examination, there were two scars of the right 5th finger: one on the medial aspect of the PIP joint and one on the lateral aspect. An X-ray study showed arthritis of the right hand. The examiner opined that the Veteran's right hand disability was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event or illness. The rationale for the opinion was that the Veteran had a current right hand condition, and he also considered the statement from the Veteran's sister that he was treated during service in Stuttgart Germany in 1956 for a right "broken hand." The examiner stated that the Veteran was treated for right hand injuries in the 7th Army hospital in Stuttgart in December 1956. 

In a January 2017 VA medical opinion, a different VA physician reviewed the claims file and opined that the veteran's current condition of a right hand fracture residuals was less likely than not (less than 50 percent) incurred or caused by his in-service complaints even though there were no service treatment records available. The examiner summarized and discussed the evidence of record, and noted that service treatment records were unavailable, and that the available military personnel records do not reveal any documentation that the Veteran sustained a right hand injury which required surgical treatment. 

In multiple statements submitted during the pendency of the appeal, the Veteran reiterated his contentions. In a February 2017 substantive appeal, the Veteran stated that the fact that the available records show that he was treated at an Army hospital and not the base infirmary should prove that he had a "more serious issue." He said he was admitted for surgery on his right hand, which was swollen, and the surgery was delayed until the swelling was reduced. He said he was awake for the procedure and the doctor drilled a hole through his finger and pushed a wire through it and connected it to a larger thick wire to create tension. He said a cast remained in place for 6-8 weeks.

After a review of all of the evidence of record, the Board finds that there is no probative evidence linking the 2015 diagnoses of carpal tunnel syndrome or diabetic neuropathy of the right upper extremity with service. The Veteran does not contend that such disabilities were incurred in service. Service connection for such disabilities is not warranted.

However, with regard to residuals of fracture of the right little finger, status post surgical repair and fixation, the Board finds that service connection is warranted, after resolving reasonable doubt in the Veteran's favor. Although the Veteran's service treatment records are unavailable and there is no medical evidence of this injury and treatment in service, other service records confirm that the Veteran was hospitalized during the period he reported, and the Board finds that the statements by the Veteran and his sister as to such treatment and continuous right hand symptoms after service are both competent and credible. Moreover, the December 2016 examiner noted two current scars of the little finger, and opined that the current right hand disability was related to the injury in service.

The mandate to accord the Veteran the benefit of the doubt is triggered when the evidence has reached a stage of balance. Some of the medical evidence suggests that the Veteran's current right hand/little finger disability is related to service, while other probative evidence does not link this disability with service.

Thus, the Board finds that the evidence is now at least in equipoise as to whether the Veteran has a right hand/little finger disability characterized as residuals of fracture of the right little finger, status post surgical repair and fixation, that was incurred in service. Accordingly, the benefit of the doubt rule applies, and the Board concludes that pursuant to pertinent laws and regulations, service connection for a right hand/little finger disability is warranted. 38 U.S.C. §§ 1131, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


ORDER

Service connection for residuals of right hand trauma to include residuals of fracture of the right little finger, status post surgical repair and fixation, is granted.




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


